IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT KNOXVILLE                    FILED
                              JUNE 1998 SESSION
                                                                   August 17, 1998

                                                                  Cecil Crowson, Jr.
                                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,               )
                                  )
              Appellee,           )      No. 03C01-9708-CC-00322
                                  )
                                  )      Greene County
v.                                )
                                  )      Honorable James E. Beckner, Judge
                                  )
BOBBY JOE BALL,                   )      (Robbery)
                                  )
              Appellant.          )



                                CONCURRING OPINION



              I concur in the results and most of the reasoning presented in the majority

opinion. However, I hesitate to accept the proposition implied in the opinion that the

fact that property of only small value is taken in robbery is of no mitigating consequence

in sentencing.



              Historically, the amount of property taken has been a standard by which to

determine the seriousness of a theft-related crime. The same is true today.

Enhancement factor (6), T.C.A. § 40-35-114, allows for enhancement of a sentence if

personal injury is inflicted upon a victim or the amount of damage to property sustained

by or taken from the victim are particularly great. Thus, the value of property taken in a

robbery could be so great as to call for enhancement under factor (6). The recognized

relevance of the value of property to sentencing is not a one-way street, though. In this

sense, I am not willing to hold that the minimal value of property taken can never act in

mitigation.
             In the present case, the defendant argues that the taking of forty-two

dollars and a pocket knife “is not a robbery which would rise to the need to enhance the

defendant’s sentence to its maximum limit of ten years.” However, the main sentencing

concerns relate to the defendant committing a robbery by violence and his previous

criminal record and previous history of unwillingness to comply with conditions of

release into the community. If I were to accept the defendant’s proposition that the

amount of property taken was not substantial, that fact pales in comparison to the

manner in which it was obtained and of the defendant’s past history. It is for these

reasons that I concur in the majority opinion.



                                                 ____________________________
                                                 Joseph M. Tipton, Judge




                                            2